Citation Nr: 1525087	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, to include cysts, rashes, and nodules, claimed as a result of exposure to Agent Orange (AO). 

2.  Entitlement to service connection for a skin disorder, to include cysts, rashes, and nodules, to include as a result of AO exposure.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of status post thyroidectomy, to include as a result of AO exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript of the hearing is of record.  The record was held open for a period of 60 days at the request of the Veteran and his representation for the submission of additional evidence.  That 60 period as elapsed and no additional evidence was submitted.

The reopened claim of service connection for a skin disorder, to include cysts, rashes, and nodules, also claimed as due to AO exposure, is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center located in Washington, DC.  





FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder, to include cysts, rashes, and nodules, claimed as due to AO exposure, in January 2010.  The Veteran was notified of the decision that same month and did not appeal nor was any evidence received which would have allowed the claim to remain open; thus, the decision became final. 

2.  Evidence received since the denial of service connection for a skin disorder, to include cysts, rashes, and nodules, in January 2010, raises a reasonable possibility of substantiating the claim.

3.  In January 2010, the RO denied service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease); the Veteran was notified of this decision that same month and did not appeal the decision nor was any evidence received within one year of the notification which would warrant the claim remaining open. 

4.  Evidence received since the denial of service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease) does not relate to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

1.  The January 2010 rating determination denying service connection for a skin disorder, to include cysts, rashes, and nodules, became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include cysts, rashes, and nodules, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The January 2010 rating determination denying service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease) is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease) has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 . 

As it relates to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin disorder, to include cysts, rashes, and nodules, to include as a result of AO exposure, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease), in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in August 2013 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. Moreover, in the August 2013 letter, the Veteran was provided with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, private, and VA, have been obtained and associated with the claims folder.  No other relevant records have been identified.  The Board does note that the matter was kept open for 60 days following the hearing so that the Veteran/representative could submit additional evidence.  To date, no additional evidence has been received.  

As to the claim of whether new and material evidence has been received to reopen the claim of service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease) and the necessity for an examination, the Board notes that there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through his testimony at the videoconference hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

New and Material Evidence 

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Skin Disorder, to Include Cysts, Rashes and Nodules, also Claimed as due to AO Exposure

In January 2010, the RO denied service connection for a skin disorder, to include cysts, rashes, and nodules, also claimed as due to AO exposure.  In denying service connection, the RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  It indicated that service treatment records had been reviewed and showed no complaint of any skin condition of any kind.  The RO further observed that there was no diagnosis of any chronic skin disability.  The RO stated that there must be medical evidence of a diagnosed disability in service and medical evidence of a continuity of treatment for that disability from the date of discharge to the present in order to consider service connection for a disability.  It noted that the Veteran had not provided the RO with any medical evidence showing a currently diagnosed chronic disability which was diagnosed in service and treated on a continuous basis from the time of discharge to the present.  

The RO observed that the Veteran had submitted medical evidence of a diagnosis in May 2009 of multiple groups of atypical follicular cells, rule out follicular neoplasm, clusters of follicular cells, neutrophils, and few histiocytes.  A diagnosis of atypical cells, present, was rendered.  The RO observed that this was right after a right thyroid cystic nodule aspirate had been conducted in May 2009.  The RO denied service connection for cysts and rashes of unknown etiology since this condition neither occurred in nor was caused by service.

The RO further noted that the Veteran's claimed skin disorders had not been identified as a condition associated with exposure to AO for presumptive purposes for service connection.  The RO found that there was no basis in the available evidence of record to establish service connection for cysts and rashes of unknown etiology.  It indicated that the condition did not happen in military service nor was it aggravated or caused by service. 

The Veteran was notified of the denial later that month and did not appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records, statements from the Veteran as to his belief that his skin disorder was related to his period of service, to include as a result of exposure to AO, and private treatment records showing a rash of unclear etiology, along with the results of the thyroid biopsy showing multiple bilateral nodules, and records demonstrating that the Veteran had undergone a thyroidectomy in July 2009.  

Evidence added to the record subsequent to the January 2010 denial includes VA and private treatment records containing diagnoses of various skin disorders; photographs of the rashes/nodules of the Veteran's body; and the testimony of the Veteran as to his beliefs about the current skin disorders/cysts/nodules being related to his period of service, including as a result of his exposure to AO.  

The newly added treatment records contain diagnoses of dermatitis; skin lesions; evidence of previous lesion with small brownish purplish macules scattered on legs; dermatitis, NOS; urticaria v. arthropod reaction v. prodromal bullous pemphigoid v. vasculitis v. folliculitis; spongiotic dermatitis with eosinophils; and nonspecific dermatitis, favored drug allergy.  

Also added to the record were numerous photographs of the Veteran's skin revealing various bumps, rashes, and nodules.  

At his hearing, the Veteran testified as to his various rashes, cysts, and nodules, he had had over the past eight years and also as to the conditions that he was exposed to while in Vietnam.  

The basis for the prior denial was that the Veteran did not have a rash related to his period of service.  The newly added evidence, in the form of the numerous additional skin diagnoses, including several of unclear etiology, along with the testimony of the Veteran as to the conditions that he was exposed to while in Vietnam, relate to the possibility of the Veteran's current skin disorders being related to his period of service, to include exposure to AO.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The reopened claim will be addressed in the remand portion of this decision.  


Residuals of Status Post Thyroidectomy, to Include as a Result of Exposure to AO

In January 2010, the RO denied service connection for residuals of status post thyroidectomy, also claimed as due to AO exposure.  In denying service connection, the RO noted the claimed disorder was not a disease which had the presumption of service connection for AO exposure.  The RO further noted that service treatment records had been reviewed and showed no complaint of or mention of this condition as well as no diagnosed chronic disability.  The RO indicated that there must be medical evidence of a diagnosed disability in service and medical evidence of a continuity of treatment for that disability from the date of discharge to the present in order to consider service connection for a disability.  It noted that the Veteran had not provided any medical evidence showing a currently diagnosed chronic disability which was diagnosed in service and treated on a continuous basis from the time of discharge to the present.  The RO further indicated that there was no basis in the available evidence of record to establish service connection for status post removal multinodular nontoxic goiter (claimed as thyroid disease).  It found that this condition did not happen in military service nor was it aggravated or caused by service and was not related to exposure to herbicides (AO). 

The Veteran was notified of the denial later that month and did not appeal nor was evidence received within the one year period following the decision which would have allowed the claim to remain open.  Thus, the decision became final.  

Evidence available at the time of the prior denial included the Veteran's service treatment records; statements from the Veteran as to his belief that his residuals of status post thyroidectomy were related to his period of service, to include as a result of exposure to AO; private treatment records showing an enlarged thyroid gland, bilaterally, with multiple bilateral nodes; an assessment of a multinodular nontoxic goiter; and a subsequent total thyroidectomy being performed in July 2009.  

Evidence added to the record subsequent to the January 2010 denial includes duplicate private treatment records showing that the Veteran had a thyroidectomy in July 2009; VA treatment records showing treatment of the residuals of the thyroidectomy with Synthroid, with a possible recurrence of nodules; and the testimony of the Veteran as to his belief that his current thyroid problems result from his exposure to AO.  

The duplicate private treatment records are neither new nor material as they were of record at the time of the previous denial.  The Veteran's testimony as to his beliefs that his thyroidectomy residuals were related to his period of service, as a result of his exposure to AO while in Vietnam, were known at the time of the prior denial.  The additional treatment records, while demonstrating continuing treatment for the thyroidectomy residuals do not demonstrate that the Veteran's thyroidectomy, to include any residuals therefrom, is related to his period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any current thyroid problems and service.  The newly added evidence does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.  Accordingly, it is not new and material and the petition to reopen must be denied. 



ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder, to include cysts, rashes, and nodules, also claimed as due to AO exposure, is granted.

New and material evidence not having been received, the appeal to reopen service connection for residuals of status post thyroidectomy, to include as a result of AO exposure, is denied.


REMAND

As it relates to the newly reopened claim of service connection for a skin disorder, to include rashes, cysts, and nodules, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorder, and its relationship, if any to the Veteran's period of service, to include exposure to AO while in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the claimed skin condition and associate them with the record.

2.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current skin disorder, to include any cysts or nodules.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: Does the Veteran currently have any skin disorder?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disorder(s) had its onset in service or is otherwise related to his period of service, to include as a result of exposure to AO?  Complete detailed rationale must accompany any opinion that is rendered.
 
3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

3.  Thereafter, readjudicate the Veteran's remaining claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


